NOTE: ThiS order is nonprecedent:`1a1.
United States Court of Appeals
for the FederaI Circuit
TUWANA ANTHONY,
Petitioner,
V.
DEPARTMENT OF THE TREASURY,
Resp0n,dent.
2011-3145
Petition for review of the Merit Syste1ns Pr0tecti0n
Board in case n0. CH0752080323-I-4.
ON MOTION
0 R D E R
TuWana Anthony moves for leave to proceed in forma
pauper1s.
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted

ANTH01~1Y v. TREAsURY 2
FOR THE COURT
 2 2  lsi Jan Horba1y
Date J an Horbaly
C1erk
cc: TuWana Anthony
CE1IIl€1‘OI'1 C0hiCk, ESq. 
U.S. COURT 0F-APPEALS FOR
S2 1 THE FEDERAL ClRCUlT
JUN 22 2011
.lAN HORBAtY
CLERK _